Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, but upon printed appellant’s points, on condition that the appellant procures the original record, and printed appellant’s points to be filed with this court on or before April 25, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.